DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (US 2017/0368928 A1).
Regarding claim 1, Mori discloses a vehicle lid device, comprising: a housing (1) in which an oil filler port or an electric charging port is disposed inside an opening (13); a lid (2) that opens and closes the opening (13) of the housing (1); a link member (31, 32) that connects and supports the lid (2) to the housing (1) so as to be openable and closable; and an urging member (7) that moves, by an urging force, the lid from a closed position to a first reference position (figure 5) at which the lid is in a middle of opening, and moves, by the urging force, the lid (2) from a second reference position (figure 6) which is positioned further in an opening direction than the first reference position (figure 5) to a fully open position, wherein the link member includes a first link 
Regarding claim 2, wherein the urging member (7) is disposed between the first link member (31) and the base member (1), the abutting portion for pop-up is disposed on a lid side of the first link member (31), and the abutting portion for deadlock (first spring fixing point) is disposed on a base member (1) side of the first link member (31).
Regarding claim 5, wherein the first abutting portion (fixing porting) for the urging member (7) is a surface disposed on a side of the second link member of the base member (12), and the second abutting portion for the urging member (7) is a surface disposed on a side of the first link member of the base member (12); see fig. 8.
Regarding claim 7, wherein the urging member (7) is a torsion coil spring; paragraph [0058].
Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a vehicle lid with biasing member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747